                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ALEXANDRA LOVE PROSPEROUS,

      Plaintiff,
v.                                            Case No. 8:17-cv-860-T-60AAS

PINELLAS COUNTY SHERIFF’S
DEPARTMENT, et al.,

      Defendants.
_______________________________________/

                                   ORDER

      Alexandra Love Prosperous, proceeding pro se, requests permission to

serve the defendants by publication. (Doc. 23). She also seeks permission for

alternative service of process on the defendants. (Doc. 24).

      A March 2018 order dismissed Prosperous’s original complaint. (Doc.

20). That same order required Prosperous to file an amended complaint by

March 29, 2018.     (Id.).   To date, Prosperous has submitted no amended

complaint but instead requests to serve the defendants with the previously

dismissed complaint by publication and for alternative service of process on

the defendants. (Docs. 23, 24).

      Because Prosperous’s original complaint was dismissed, Prosperous

currently has no complaint to serve by publication or other means. Therefore,

                                       1
her motions (Docs. 23, 24) are DENIED.

     ENTERED in Tampa, Florida, on August 2, 2019.




cc: Alexandra Love Prosperous (via U.S. mail)




                                     2
